COPELAND, Justice.
Defendant contends he is entitled to have his appeal heard on the merits and that the Court of Appeals misconstrued the requirements of Rule 28(b)(4) of the Rules of Appellate Procedure. Specifically, the defendant appellant argues that Rule 28(b)(4) does not require that all verbatim reproductions of segments of the transcript be placed in an appendix to the brief. We agree with the defendant’s contention and reverse the decision of the Court of Appeals.
Rule 28(b)(4) provides:
If pursuant to Rule 9(c)(1) appellant utilizes the stenographic transcript of the evidence in lieu of narrating the evidence as part of the record on appeal, and if there are portions of the transcript which must be reproduced verbatim in order to understand a question presented in the brief and if, because of length, a verbatim reproduction is not contained in the body of the brief itself, such verbatim portions of the transcript shall be attached as appendixes to the brief. Reference may then be made in the argument of the question presented to the relevant appendix. It is not intended that an appendix be compiled to show the general nature of evidence relating to a particular question presented in the brief. (Emphasis added.)
Those portions of the above cited rule which are emphasized indicate that an appendix is not contemplated for each question that requires a verbatim reproduction of a part of the transcript *366in order to understand that question. Instead, Rule 28(b)(4) is designed to ensure that verbatim reproductions appear either in the brief itself or in an appendix to the brief. The appendix method should be employed when the question presented requires long verbatim reproductions of the transcript. Placing such reproductions in an appendix serves the dual purpose of providing the reviewing court with all the information necessary in order to make an informed determination while preserving the clarity and directness of the argument.
Under Rule 9(b)(3) of the Rules of Appellate Procedure, the record on appeal in a criminal action “shall contain: (v) So much of the evidence ... as is necessary for understanding of all errors assigned. . . .” Rule 9(c) provides for an alternative to narrating the evidence into the record; that is, the filing of a complete stenographic transcript with the Clerk of the Court in which the appeal is docketed. Whichever method is chosen, the result must be the same: to-wit, to provide the reviewing court with all the information necessary to understand each question presented. Although a complete stenographic transcript contains all the evidence in a case, it is too time consuming and too burdensome a task to expect each member of the reviewing court to search through pages of the transcript in order to find those passages necessary to the understanding of each question presented. Therefore it is imperative that whenever a stenographic transcript is used in lieu of narrating the evidence into the record, all relevant portions of the transcript must be reproduced in either the brief or its appendix.
In 306 North Carolina Reports we repealed the Appendix of Tables and Forms to the North Carolina Rules of Appellate Procedure and adopted a new series of appendixes. Under newly adopted Appendix E: Content of Briefs; Appendix to the Brief under the Transcript Option, we state, “counsel is encouraged to cite, narrate, and quote freely within the body of the brief. However, if because of length a verbatim quotation is not included in the body of the brief, that portion of the transcript and others like it shall be gathered into an appendix to the brief. . . .” It must be kept in mind by every appellate advocate that all information necessary to a clear understanding of the questions presented should appear in the brief or in its appendix.
*367We have carefully reviewed the record and the briefs in the case sub judice and we find that the defendant has complied with the minimum requirements of Rule 28(b)(4) of the Rules of Appellate Procedure. However, we recommend that all appellate advocates strive to exceed the minimum standards of Rule 28(b)(4). If the reproduced portions of a transcript, wherever located, do not provide information sufficient in order to understand the question presented, the appeal on that question must be dismissed.
We therefore vacate the decision of the Court of Appeals and remand this case to that Court for a determination on the merits.
Vacated and remanded.